Citation Nr: 1536233	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for hearing loss.

3. Entitlement to an initial rating in excess of 10 percent for residuals of basal cell carcinoma (BCC) of the head, face, and neck prior to the May 11, 2010.

4. Entitlement to an initial compensable rating for residual scars of the shoulders, chest, back, and legs from multiple basal cell carcinomas (BCC) prior to May 11, 2010.

5. Entitlement to an initial compensable rating prior to March 28, 2008 for residuals of malignant melanoma (melanoma) on the right calf, left upper back, and left chest.

6. Entitlement to an effective date prior to July 8, 2002 for the grant of service connection for malignant melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, December 2010, and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned in a June 2015 hearing.  He also testified about his skin cancer claims before a decision review officer at the RO in July 2012.  Hearing transcripts were associated with the file and reviewed.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran reported experiencing tinnitus in service and continuously since that time.

2. Prior to March 11, 2010, the BCC scars on the head, face, and neck did not cause gross distortion or asymmetry of one or more features, severe disfigurement, unsightly deformity, pain, tenderness, or unstable skin covering.

3. Prior to September 23, 2008, the evidence does not show BCC scars on the shoulders, chest, back, and legs exceeding an area of six square inches, causing pain or tenderness, or unstable skin covering.

4. Beginning on September 23, 2008, the evidence shows BCC scars on the shoulders, chest, back, and legs exceeded six square inches in area; such scars do not cause pain, tenderness, or involve unstable skin covering.

5. The evidence does not show residuals of melanoma on the right calf, left upper back, and left chest at least 37.8 square centimeters in area; the residuals are not shown to be painful, tender, or unstable prior to March 28, 2008. 


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for a rating in excess of ten percent for residuals of BCC on the head, face, and neck prior to May 11, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.73, 4.118, Diagnostic Code 7818-7800 (2002, 2008, 2014).

3. The criteria for a compensable rating for residuals of BCC on the shoulders, chest, back, and legs prior to September 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.73, 4.118, Diagnostic Code 7818-7802 (2002, 2008, 2014).

4. The criteria for a 10 percent rating, but not higher, for residuals of BCC on the shoulders, chest, back, and legs from September 23, 2008 forward have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.73, 4.118, Diagnostic Code 7818-7802 (2002, 2008, 2014).

5. The criteria for a rating in excess of ten percent rating for residuals of melanoma on the right calf, left upper back, and left chest prior to March 28, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.73, 4.118, Diagnostic Code 7833-7801 (2002, 2008, 2014).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2006 and October 2008, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for skin cancer and residuals in October 2001, April 2007, September 2008, May 2010, November 2010, January 2013, and February 2014.  There is no assertion or indication that these examinations were inadequate.  Rather, the examiners identified active and residual skin cancer lesions and described the appearance of the Veteran's skin addressing the rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2015 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows tinnitus currently.  At the Board hearing, the Veteran reported experiencing ringing in his ears during the appeals period.  He is competent to make that finding.  See Charles, 16 Vet. App. at 374.  During the 2014 VA examination, the Veteran noted daily episodes where the sounds start loudly and lowered over time.  The examiner diagnosed recurrent tinnitus based on the Veteran's reports.

The evidence also shows in-service noise exposure and onset of tinnitus.  At the Board hearing and in written statements, the Veteran reported being exposed to loud noise as a ground radio operator and from weapons fire when he was deployed to Vietnam.  Although his DD 214 lists his military occupational specialty as administrative specialist, that form, along with other military personnel records, confirms that he was trained and worked as a ground radio operator and deployed to Vietnam.  The Veteran also reported the onset of tinnitus symptoms while in service.  See Board hearing.  Thus, the Board finds that he had in-service noise exposure and onset of tinnitus.  

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, service connection can be shown by statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

At the Board hearing, the Veteran reported experiencing tinnitus during and since service.  He noted seeking treatment for hearing loss and tinnitus in 1979.  He reported the onset of tinnitus symptoms as "a long time age" during the VA examination.  The VA examiner found that tinnitus was less likely than not related to service because of the lack of specificity of the reported onset and the work as an administrative specialist would not have much noise exposure.  The examiner did not discuss and does not appear to have considered the in-service noise exposure from radio operations or the Veteran's testimony of continuous tinnitus symptoms dating back to the time of service.  The opinion is, therefore, inadequate because it did not consider all relevant evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the credible lay testimony, the Board resolves doubt in the Veteran's favor and finds that a causal relationship existed based on his reports of continuous symptoms.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.102.  Service connection for tinnitus is warranted.  38 C.F.R. § 3.303.

II. Rating analysis

During the pending appeal, the RO increased ratings for BCC on the head, face, and neck to 50 percent effective May 11, 2010 and for melanoma on the right calf, upper back, and left breast to 10 percent effective March 28, 2008.  The RO granted service connection for BCC residuals on the shoulders, chest, back, and legs on September 23, 2008 and assigned a non-compensable rating.  At the Board hearing and prior to promulgation by the Board, the Veteran stated that he was satisfied with the current ratings assigned for his skin cancers but wanted these higher ratings to go back to the onset of his claims.  He specifically withdrew his appeals for ratings in excess of the 50 and 10 percent noted above, in accordance with 38 C.F.R. § 20.204.  As such, there remain no allegations of error of fact or law for appellate consideration as to the question of ratings higher than those currently assigned, and the appeals to that extent are dismissed.  See 38 C.F.R. § 20.202.  

The current appeal stems from the initial ratings set by the RO prior to the increases, and the Veteran's appeal for earlier effective dates for those increases is within the Board's jurisdiction as contained in the appeal for increased initial ratings.  The Board has jurisdiction to assign ratings for any period since the initial grant of service connection.  Therefore, this decision will not discuss ratings higher than those assigned from May 11, 2010 forward but instead will focus on whether higher ratings could be assigned for the periods prior to the current ratings.    

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The residuals of the Veteran's skin cancer have been rated under 7818-7800 for malignant skin neoplasms on the head, face, or neck, 7833-7801 for residuals of malignant melanoma on the right calf, upper back, and left breast covering a certain area of skin, and 7818-7802 for malignant skin neoplasms covering a certain area of skin.  See 38 C.F.R. § 4.118 (2002, 2008).  The Veteran's claim was pending on August 30, 2002, when revisions were made to the rating schedule with respect to skin disabilities.  The prior rating code will be considered for the entire period on appeal, and the code enacted on August 30, 2002 will be considered after that date.  His claim was also pending on October 23, 2008, the date upon which a second change in the rating code for skin became effective.  He did not request that his disability be analyzed under the new rating criteria.  Therefore, the prior two rating codes will continue to be used for rating this later period.  See 38 C.F.R. § 4.118 (2002, 2008).  The Board notes that section 4.118 prior to August 30, 2002 did not contain Diagnostic Code 7833 for malignant melanoma but did include the related Diagnostic Codes 7800, 7801, and 7802.  Id.  In the interests of clarity, the analysis will discuss the residual disabilities separately.

BCC of the head, face, and neck  

Under Diagnostic Code 7800, as effective prior to August 30, 2002, a 30 percent rating was warranted for severe disfiguring scars of the head, face, or neck, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  38 C.F.R. § 4.118 Diagnostic Code (DC) 7800 (2002).  A 50 percent rating was warranted for disfiguring scars of the head, face, or neck that resulted in complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral deformity.  Id.  A note to Diagnostic Code 7800 provides that when in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and disease of the skin may be submitted for central office rating, with several unretouched photographs.  Id. at Note (1).  

The changes effective on August 30, 2002 for Diagnostic Code 7800 allowed for a 30 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008). A 50 percent evaluation was warranted for visible or palpable tissues loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  An 80 percent evaluation was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  

Note (1) defined the eight characteristics of disfigurement as a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  Note (3) explained that the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  

Based on review of the record, the Board finds that the criteria for a rating in excess of 10 percent for BCC of the head, face, and neck prior to May 11, 2010 have not been met.  See 38 C.F.R. § 4.118, DC 7800 (2002, 2008).

Prior to August 30, 2002, a rating in excess of 10 percent for BCC of the head, face, and neck was not warranted based on the rating criteria at that time.  Treatment records showed spots of BCC on the right temple, right nose, chin, and left temple.  See VA treatment October 2001, December 2001.  June 2002 treatment records showed additional biopsy on the scalp, left eyebrow, and neck.  The October 2001 examiner recorded sites of BCC on the bilateral temples and left chin.  The excision scars on the right and left temples, right nose, scalp, left eyebrow, neck, and chin did not cause severe disfiguring or produce a marked and unsightly deformity of eyelids, lips, or auricles.  There is no evidence that his features were altered significantly, nor was there evidence of any other disfigurement.  As such, symptoms meeting the criteria for a 30 or 50 percent rating have not been established.  See 38 C.F.R. § 4.118, DC 7800 (2002).

From August 30, 2002 to May 11, 2010, a rating in excess of 10 percent for BCC of the head, face, and neck was not warranted based on either the pre- or post- August 30, 2002 criteria.  See 38 C.F.R. § 4.118 (2002, 2008).  VA treatment from December 2002 shows excision of BCC on the left temple and scalp.  August 2003 treatment shows a reconstruction procedure of the left temple.  December 2003 providers noted recurrent BCC on the bilateral temples, left chin, and scalp.  April 2004 treatment documents concerns of BCC near the left eye.  September 2005 treatment records show BCC on the posterior neck and a scalp lesion with past biopsies of the scalp, left eyebrow, and neck.  

At the April 2007 examination, the Veteran reported having multiple BCC on his face.  Unfortunately, the examiner did not discuss which features were affected by BCC scars or the approximate area of the scars on the head, face, and neck.  The September 2008 examiner recorded very thin-lined scars on the right temple, left temple, and chin, a 2 1/2 inch scar behind the right ear, and a scar on back of the neck.  She noted one scar and one active BCC on the scalp.  She counted at least 30 scars total on the Veteran's head/face and body.  The examiner found no functional impairment, oozing, crusting, or skin infection but noted disfigurement.  VA treatment notes BCC on the left eyebrow and scalp and several removal procedures.  See VA treatment October, November 2008.  January 2009 treatment recorded BCC affecting the left eyebrow, left forehead, left lobe, and scalp.  March 2009 treatment noted more lesions on the scalp.  

Although the 2008 examiner noted disfigurement generally, she characterized the specific facial scars as very thin-lined.  The examiners and treating providers did not indicate any hypo- or hyper-pigmentation, change in elevation of the skin, missing tissue, adherence to underlying tissue, or other characteristic of disfigurement.  The Veteran had numerous scars from excision and biopsies on his face, scalp, and neck.  However, there is no evidence that these scars included significant tissue loss or altered the appearance of his features.  As such, he did not have gross distortion or asymmetry of one or more features, severe disfigurement, or unsightly deformity, which could allow for a 30 or 50 percent rating.  See 38 C.F.R. § 4.118, DC 7800 (2002, 2008).  As noted above, he is not seeking a rating in excess of 50 percent.  See Board hearing.  There is also no evidence that the facial scars were unstable, painful, or limited function, where they could be rated under an analogous Diagnostic Code.  See 38 C.F.R. § 4.118 (2002, 2008).

BCC scars of the shoulders, chest, back, and legs

Under Diagnostic Code 7801, as effective prior to August 30, 2002, a 10 percent rating was assigned for scars with an area or areas exceeding 6 square inches (38.7 square cm), a 20 percent rating was assigned for scars with an area or areas exceeding 12 square inches (77.4 square cm), a 30 percent rating was assigned for scars with an area or areas exceeding one-half square foot (0.05 square meter), and a 40 percent rating was assigned for scars with an area or areas exceeding one square foot (0.1 square meter).  38 C.F.R. § 4.118, DC 7801 (2002).  Note (2) explained that ratings for widely separated areas, as on two or more extremities or on anterior and posterior surfaces, will be separately rated and combined.   Diagnostic Code 7804 provided for a sole, 10 percent rating for superficial scars that are tender and painful on objective demonstration. 

Beginning on August 30, 2002, Diagnostic Codes 7801 addressed scars other than on the head, face, or neck that are deep or cause limited motion.  38 C.F.R. § 4.118.  Diagnostic Code 7802 addressed scars other than on the head, face, or neck that are superficial and do not cause limitation of motion and provided for a 10 percent rating for area or areas of 144 square inches (929 square cm) or greater.  Diagnostic Code 7803 provided for a sole, 10 percent rating for an unstable superficial scar, characterized by frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provided for a sole, 10 percent rating for superficial scars that are painful on examination.  Note (2) explained that a superficial scar is one that is not associated with underlying soft tissue damage.

Although the RO assigned September 23, 2008 as the date of service connection for residuals of BCC on the shoulders, chest, back, and legs, the Board finds this disability connected to and part of the original claim for skin cancer and will consider ratings from the first time the evidence showed BCC in these areas.  See 38 C.F.R. § 3.400.

Based on a review of the evidence, the criteria for a compensable rating for residual scars of the shoulders, chest, back, and legs from BCC have not been met for the period prior to September 23, 2008.  Resolving all doubt in the Veteran's favor, the criteria for a 10 percent rating, but not higher, for BCC on the shoulders, chest, back, and legs have been met from September 23, 2008 forward.  See 38 C.F.R. § 4.118 (2002, 2008).  

From the date of claim to August 30, 2002, the first set of criteria govern and the evidence does not show scars of an area exceeding six square inches or pain/tenderness.  The Veteran had sites of BCC on the upper back and left shoulder.  See October and December 2001 treatment.  There is no evidence of the surface area of the scars or whether the scars were painful or tender.  The Veteran did not report any such symptoms.  Therefore, a compensable rating for the BCC scars on the body was not warranted based on the available evidence prior to August 30, 2002.  See 38 C.F.R. § 4.118, DC 7801, 7804 (2002).  

After the change in the law, the evidence shows similar symptoms.  December 2002 treatment notes recurrent BCC on the upper back.  Treatment records from April 12, 2004 show BCC on the left upper chest and left shin.  July 2004 records show continuous treatment and biopsies of those areas.  The April 2007 examiner recorded multiple BCC scars on the shoulders, chest, and legs but did not provide measurements.  Again, for this period, unfortunately, there is no evidence of the surface area of the scars after excision or whether the scars were painful, tender, or unstable.  The Veteran did not report any pain, tenderness, or changes in skin on the scars.  Based on the available evidence, a compensable rating for the BCC scars on the body was not warranted prior to September 23, 2008.  See 38 C.F.R. § 4.118, DC 7801, 7804 (2002), 7801, 7803, 7804 (2008).

For the period beginning September 23, 2008, applying Diagnostic Code 7801 from the pre-August 30, 2002 schedule, a 10 percent rating is warranted for scars with an area exceeding six square inches.  See 38 C.F.R. § 4.118, DC 7801 (2002).  The examiner on September 23, 2008 noted three scars on the back, three on the right shoulder with hypopigmentation, three on the left chest, and two on the left leg from BCC.  The only measurement provided was two square inches for one of the scars on the right shoulder.  In May 2010, the examiner recorded BCC scars on the left chest, three on the right shoulder, one on the right upper arm, one on the left upper arm, left shin, left chest, and mid-lower back.  She recorded three scars on the right shoulder and two on the left shoulder.  She noted that the shoulder scars ranged from 1 inch in size.  This comment is not entirely clear, as there is room for interpretation as to whether the individual scars were about 1 inch each or whether each anatomically located cluster measured about 1 inch.  The Board will interpret the findings in the light most favorable to the Veteran.  See 38 C.F.R. § 4.3.  Thus, based on these reports, one of the right shoulder scars was two square inches while the other two on the right and two on the left were one square inch each.  These scars would be considered to be widely separated areas as they are located on two different extremities. 
  
The Board recognizes Note (2) to Diagnostic Code 7801, which instructs that scars on widely separated areas, as on two or more extremities or on anterior and posterior surfaces, will be separately rated and combined.  See 38 C.F.R. § 4.118 (2002).  As a general principle, the Board interprets any ambiguity in regulations in a way most favorable to the veteran.  See Hudgens v. Gibson, 26 Vet. App. 558, 567 (2014).  One possible interpretation of Note (2) suggests that two veterans with scars equaling the same area of covered skin would receive different ratings if the scars were spread out versus focused in one location.  Such an interpretation is not beneficial to the Veteran.  As such, the Board interprets Note (2) in a way that does not limit a veteran from meeting the minimum rating simply because his scars are wide-spread.  When, as here, combining the total area of scar tissue on the body would allow for a more favorable outcome, the combined areas will be used.  See Hudgens, 26 Vet. App. 567.  
 
While the measurements of the Veteran's scars are approximations, affording him all benefit of the doubt, the area of the bilateral shoulder scars was close to six square inches.  The areas of scars on the chest, shin, arms, and back attributable to BCC, while undocumented, would further increase the total size of the BCC scars on the body to more than six square inches.  See 38 C.F.R. § 4.3.  Therefore, the Veteran is entitled to a 10 percent rating for BCC scars on the body beginning on September 23, 2008.  See 38 C.F.R. § 4.118, DC 7801 (2002).  September 23, 2008 is the appropriate effective date for this rating, because it is the date upon which evidence of the area of the scars was first available.  See 38 C.F.R. § 3.400.    

For the period beginning September 23, 2008, the Veteran is not entitled to a separate rating or a rating in excess of 10 percent for BCC scars on the body.  See 38 C.F.R. § 4.118, DC 7801, 7804 (2002), 7801, 7803, 7804 (2008).  The April 2007 examination does not note any pain, tenderness, or unstable scars.  The September 2008 examiner found no functional impairment, no oozing, crusting, or deep skin infection.  The May 2010 examiner again recorded no functional impairment, oozing, crustation, or deep skin infection.  The scars did not cause any functional impairment, so the version of Diagnostic Code 7801 enacted on August 30, 3002 does not apply.  See 38 C.F.R. § 4.118 (2008).  Further, there is no evidence from the examinations, treatment, or the Veteran's statements that the scars were unstable, tender, or painful, and a compensable rating under Diagnostic Codes 7803 and 7804 is not warranted.  See 38 C.F.R. § 4.118, DC 7801, 7804 (2002), 7801, 7803, 7804 (2008).        

Melanoma on the right calf, left upper back, and left breast  

Based on review of the record, the Board finds that the criteria for a 10 percent rating for melanoma on the right calf, left upper back, and left breast prior to March 28, 2008 were not met.  See 38 C.F.R. § 4.118, DC 7800 (2002, 2008).

The evidence does not show melanoma scars that were painful, tender, unstable, or exceeded six square inches (38.7 square cm) in area.  See 38 C.F.R. § 4.118, DC 7801, 7804 (2002).  The evidence shows diagnosis of malignant melanoma on the right lower extremity on July 8, 2002 with excision of the cancer in August and September 2002.  The September 2002 operative report notes a wide excision of the right lower extremity melanoma.  June 2003 treatment records show diagnosis of right upper and mid back melanoma, and July and August 2003 records note wide excision of the cancer.  The April 2007 VA examiner noted a history of melanoma but did not provide measurements of the affected areas.  The September 2008 examiner recorded the area of the back scar as 8 by 2.5 centimeters, or 20 square centimeters, and the area of the right leg scar as 10 square centimeters.  She noted the back scar as deformed with depression and loss of tissue.  She recorded stable scars with no oozing, crusting, or infection and no functional impairment.  The Veteran did not report any pain or tenderness from the scars during the VA examination.  The examiner and treating providers also did not record any tenderness.  

April 2009 VA treatment shows diagnosis of a third malignant melanoma on the left chest.  Records from October 2010 explain that the melanoma on the left breast was found in December 2008, but the Veteran refused surgical excision at that time.  Similarly, the May 2010 VA examiner recorded the two scars on the back and right leg and discussed the active melanoma on the left chest with the Veteran.  The May 2010 examiner measured the back scar as around 8 to 10 centimeters in length and 2.5 centimeters wide, or 25 square centimeters.  She characterized the scar as disfiguring.  

Unfortunately, the size of the Veteran's melanoma scars was not documented prior to March 23, 2008.  Nevertheless, looking at the size of the back and right leg scars measured later, the area does not exceed 38.7 square centimeters.  The September 2008 examiner measured a total of 30 square centimeters of melanoma scars, and the May 2010 examiner's measurement of the back combined with the September 2008 measurement of the leg scar is 35 square centimeters.  Thus, the Veteran's melanoma could not receive a compensable rating under Diagnostic Codes 7801 (2002) or 7802 (2008) based on the area.  See 38 C.F.R. § 4.118.  The evidence shows that the scars did not cause any functional impairment, so the version of Diagnostic Code 7801 enacted on August 30, 3002 does not apply.  See 38 C.F.R. § 4.118 (2008).  Additionally, there is no evidence from the examinations, treatment, or the Veteran's statements that the scars were unstable, tender, or painful, and a compensable rating under Diagnostic Codes 7803 and 7804 is not warranted.  See 38 C.F.R. § 4.118, DC 7804 (2002), 7803, 7804 (2008).  Because the scars are on the Veteran's body, as opposed to his head, face, or neck, disfigurement is not part of the rating criteria to be considered.  See 38 C.F.R. § 4.118 (2002, 2008).    

The Board has considered all analogous codes in compliance with Schafrath, but the Veteran's skin cancer could not receive higher or earlier ratings.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Many of the applicable scar diagnostic codes were addressed above.  There is no evidence of any other skin disorder, which could be rated under a different diagnostic code.  See 38 C.F.R. § 4.118 (2002, 2008).  Aside from the staged ratings assigned herein, the available evidence shows that additional staged ratings are not appropriate, because the symptoms were generally the same throughout those periods.  Fenderson, 12 Vet. App. at 126-27.      

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the residuals of the Veteran's BCC and melanoma are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address scars, disfigurement, and the amount of skin area affected.  The Veteran did not report any other symptoms related to these disabilities.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected disability.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

III. Earlier effective date

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Board has reviewed the evidence and determines that the criteria for an effective date prior to July 8, 2002 for the grant of service connection for malignant melanoma have not been met.  See 38 C.F.R. § 3.400.

The Veteran filed a claim of service connection for "multiple cancerous skin lesions" that was received by VA on July 13, 2001.  This claim included basal cell carcinoma as well as malignant melanoma as reasonably described by the language in his statement.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the date of claim for malignant melanoma is July 13, 2001.  

Nevertheless, the appropriate effective date for the grant of service connection is July 8, 2002, because the evidence does not show that the Veteran had malignant melanoma at the time of the July 13, 2001 claim.  VA treatment records from July 2002 show that a specimen was taken on July 8, 2002 and identified as malignant melanoma on July 10, 2002.  Treatment records prior to July 8, 2002 do not show a diagnosis of or treatment for melanoma, even though they show treatment for other skin cancers.  At October 2001 treatment, the Veteran denied a history of melanoma.  Similarly, at the Board hearing, the Veteran reported that his cancer became serious in 2002 and melanoma was found on July 8, 2002.  He specifically noted at the hearing that the effective date for service connection appeared correct to him; his primary disagreement appeared to be with the date that his 10 percent rating became effective; the propriety of a compensable rating earlier than presently assigned has been fully discussed above.  In sum, July 8, 2002, the date entitlement to melanoma arose, is the later of the two possible dates and the appropriate effective date for the grant of service connection for malignant melanoma.  See 38 C.F.R. § 3.400.  







ORDER

Service connection for tinnitus is granted.

A rating in excess of ten percent for residuals of BCC on the head, face, and neck prior to May 11, 2010 is denied.

A 10 percent rating, but not higher, for residuals of BCC on the shoulders, chest, back, and legs from September 23, 2008 forward, but not earlier, is granted.

A ten percent rating prior to March 28, 2008 for residuals of melanoma right calf, left upper back, and left chest is denied.


REMAND

At the Board hearing, the Veteran reported that his hearing loss was worse than at the time of the last VA examination.  An additional examination would be helpful to determine if the Veteran has a current hearing loss disability for VA purposes.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his hearing loss claim and forward the claims file.  The examiner should measure and record the current level of hearing and address the following:

a. Is the Veteran's hearing loss at least as likely as not related to in-service noise exposure from being a radio operator?

Please note that the Veteran's report of being hit in the left ear by his superior officer, his report of seeking treatment in 1979, and that his personnel records show he worked as a ground radio operator in addition to administrative specialist.

Please consider all lay and medical evidence, and give rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


